DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1-2 have been entered into record.
Response to Arguments
Applicant’s arguments, see pages 4-7, filed March 22, 2021, with respect to the rejection(s) of claim(s) 1-2 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Terashima (US 20190039607 A1). Applicant’s arguments regarding Miura not having a second stop position in front of the first stop position when the road-crossing pedestrian around the stop point is recognized by the situation recognition unit is directed toward the newly amended claim 1. However, Miura does teach recognizing a road-crossing pedestrian around the stop point. In view of the newly amended claim 1, Miura in view of Matsunaga and Terashima teach stopping at a second stop point in front of the first stop point when a road-crossing pedestrian is recognized.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura (US 20150094878) in view of Matsunaga (US 20200255029) and Terashima (US 20190039607 A1).
Regarding claim 1, Miura teaches a vehicle control device (“vehicle control apparatus” ECU in FIG. 1) that stops a vehicle traveling with autonomous driving at a predetermined stop point, the device comprising: 
a position estimation unit configured to estimate a position of the vehicle; See the “current position detecting unit” 70a in FIG. 1)
a state recognition unit configured to recognize a travel state of the vehicle; ("The ECU 38 counts the outputs of the four wheel speed sensors 46 and by averaging them, for example, detects a vehicle speed indicative of the travel speed of the vehicle 10…" [0036]; FIG. 1);
a control unit (ECU 38 in FIG. 1) configured to stop the vehicle at the stop point based on the position and the travel state of the vehicle; and ("As shown in FIG. 2, the vehicle control apparatus according to the embodiment is configured such that, it receives an intention (moving plan) of the moving object 100 carrying the portable terminal 102, and controls the operation of the vehicle 10 based on the received intention, more specifically warns the driver of the presence of the moving object 100 through the warning device 22 or operates brake 34 through the brake hydraulic mechanism 32 to stop the vehicle 10." [0046])
a situation recognition unit configured to recognize a road-crossing pedestrian being present around the stop point, See FIG. 2 and [0046]-[0047] where the vehicle control system can recognize the moving plan or intention of the pedestrian 100.
Miura teaches all of the elements of the current invention as stated above except 
wherein the control unit is configured to stop the vehicle at a first stop position with the stop point as a reference when the road-crossing pedestrian around the stop point is not recognized by the situation recognition unit, and 
wherein the control unit is configured to stop the vehicle at a second stop position in front of the first stop position when the road-crossing pedestrian around the stop point is recognized by the situation recognition unit.
Matsunaga teaches it is known to provide the control unit configured to stop the vehicle at a first stop position with the stop point as a reference when the road-crossing pedestrian around the stop point is not recognized by the situation recognition unit. See [0055] and FIG. 4 where the driving control unit 92 controls the vehicle to stop at the stop position 170a or 170b. See FIG. 4 where stop position 170a is a first stop point located behind the second stop point position. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Miura to incorporate the teachings of Matsunaga and provide the control unit configured to stop the vehicle at a first stop position with the stop point as a reference when the road-crossing pedestrian around the stop point is not recognized by the situation recognition unit. Although the system of Matsunaga does not include a capability of detecting a pedestrian, by combining the teachings of Matsunaga’s first stop position with the teachings of Miura, the current invention is achieved because it is capable of recognizing both a moving (or intended to move) vehicle and pedestrians, or the like. 
In doing so, “it is made easier for the other vehicle to recognize the surrounding vicinity, and a smooth flow of traffic is enabled.” ([0020])


	Terashima teaches it is known to stop the vehicle at a second stop position in front of the first stop position when the road crossing pedestrian is recognized by the situation recognition unit. See [0040]; FIG. 3; and FIG. 8; where the second stop position is located in front of the first stop position. Next, see [0058] where the object distance detecting unit 103 can measure a distance between a human and the vehicle. Further, see [0062] where “For example, in the case where the vehicle stops at a second stop position due to detection of an object, by detection that the object becomes absent, the vehicle becomes restartable. For example, when the user in the car 10 makes an operation instruction for a restart, a restartable state may be set.” Also see [0067] where the vehicle control unit 106 controls the vehicle to stop at the second stop position and not the first stop position. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Miura to incorporate the teachings of Terashima and provide the control unit is configured to stop the vehicle at a second stop position in front of the first stop position when the road-crossing pedestrian around the stop point is recognized by the situation recognition unit.
In doing so, “travel ahead of a stop position satisfying a predetermined safety criterion can be controlled by using a distance detection result by the SfM algorithm.” ([0011])

	Regarding claim 2, Miura in view of Matsunaga and Terashima teaches the vehicle control device according to claim 1, 2 wherein the control unit is configured to decelerate the vehicle from a first deceleration position determined based on the stop point when the road-crossing pedestrian around the stop point is not recognized by the situation recognition unit. See Matsunaga FIG. 4 where the vehicle 10 stops at the first stop position 170a. Since the vehicle is changing from a moving to a stopped position, it can be recognized that deceleration is inherent to stopping the moving vehicle.


	Miura in view of Matsunaga and Terashima further teaches wherein the control unit is configured to decelerate the vehicle from a second deceleration position in front of the first deceleration position when the road-crossing pedestrian around the stop point is recognized by the situation recognition unit. See Terashima FIG. 3 where the vehicle can be stopped at either a first or second stop position. Since the vehicle is changing from a moving to a stopped position, it can be recognized that deceleration is inherent to stopping the moving vehicle. Also see FIG. 10 and [0083] where time T1 indicates the first deceleration position for stopping the vehicle at the first stop position.
	
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura in view of Matsunaga and Terashima.
Regarding claim 3, Miura in view of Terashima teaches a vehicle control device that stops a vehicle traveling with autonomous driving at a predetermined stop point, the device comprising: (See Miura FIG. 1)
an electronic control unit (ECU) including a processor and a program stored in a memory programmed to: (See Miura; ECU 38 in FIG. 1)
estimate a position of the vehicle; (See Miura; current position detecting unit 70a in FIG. 1)
recognize a travel state of the vehicle; (See Miura; "The ECU 38 counts the outputs of the four wheel speed sensors 46 and by averaging them, for example, detects a vehicle speed indicative of the travel speed of the vehicle 10…" [0036]; FIG. 1)
stop the vehicle at the stop point based on the position and the travel state of the vehicle; (See Miura; FIG. 2 and [0046])
recognize a moving object being present around the stop point; and (See Miura; [0046])
when the moving object is recognized as being present around the stop point, determine whether or not the moving object is a road-crossing pedestrian, (See Miura; [0029] where the radar 42 detects an obstacle such as a pedestrian in the traveling direction of the vehicle 10. Also see FIG. 2 and [0046]-[0047] where the moving object is recognized to be a pedestrian.
wherein the ECU is programmed to stop the vehicle at a first stop position with the stop point as a reference when the moving object is not the road-crossing pedestrian, and See Matsunaga FIG. 4 where the vehicle 10 stops at a first stop position 170a when the moving object is not the road-crossing pedestrian, but instead another vehicle.

wherein the ECU is programmed to stop the vehicle at a second stop position in front of the first stop position when the moving object is the road-crossing pedestrian. See Terashima FIG.’s 3 & 8; [0040]; [0058]; [0062]; and [0067].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brittany Renee Peko whose telephone number is (408)918-7506.  The examiner can normally be reached on Monday - Thursday and alternate Fridays 7:30-4:30 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.R.P./ 05/07/2021Examiner, Art Unit 3661                                                                                                                                                                                                        

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661